Citation Nr: 1532372	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-46 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for migraine headaches.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel 







INTRODUCTION

The Veteran had active service from February 1986 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, denying the claim currently on appeal.  This claim was previously remanded by the Board in November 2014 for further evidentiary development.  

In December 2012, the Veteran testified at a video conference hearing before the undersigned.  A transcript of this hearing has been associated with the Veteran's electronic claims file (Veterans Benefits Management System (VBMS)).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for migraine headaches.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was last afforded a VA examination for his reported migraine headaches in February 2015.  According to the examiner, it was less likely than not that the Veteran's current migraine headaches could be attributed to an in-service blast pressure that the Veteran sustained as a result of exposure to loud blasts during service.  The rationale provided was that the Veteran's service treatment records were absent for a chronic headache condition.  The Veteran's service treatment records were also noted to be absent for exposure to an artillery blast and there were no treatment records documenting migraine headaches or chronic headaches since discharge from the service until 2010.  The examiner recognized the opinion of the Veteran's private physician, but dismissed this opinion because it was based purely on the Veteran's statements.  There were no other sources evident, other than the Veteran's statements that supported the onset and circumstances of the headache condition.  

The Board finds the February 2015 VA examination to be insufficient for appellate review.  The examiner's opinion appears to be based solely on the lack of in-service evidence and post-service medical evidence documenting this condition.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Therefore, the Board finds that a remand to obtain an adequate opinion is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran should be scheduled for an additional VA examination.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's migraines manifested during, or as a result of, active military service.  In so doing, the examiner must consider and discuss the Veteran's lay assertions of migraine headaches since a blast in 1987.  The Veteran is certainly competent to testify as to when he first began experiencing migraine headaches.  The examiner is asked to opine as to whether the Veteran's reported in-service incident (which warranted a grant of service connection for tinnitus) is at least as likely as not to have resulted in a chronic disability associated with migraine headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a new VA examination before a physician with the appropriate knowledge and skill regarding the etiology of his current migraine headaches.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the examination report should reflect that these items were reviewed.  After performing all indicated tests and studies, the examiner should address the following:  

Is it at least as likely as not that the Veteran suffers from a chronic disability associated with migraine headaches that manifested during, or as a result of, active military service?

In formulating an opinion, the examiner should consider and discuss the Veteran's lay assertions.  The examiner should also take into consideration that VA has already granted service-connection for tinnitus based on acoustic trauma due to artillery fire.  As such, VA has conceded that this in fact occurred.  

2.  The RO/AMC should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




